Petition for Writ of Mandamus Denied and
Memorandum Opinion filed June 16, 2010.
 
In
The
Fourteenth
Court of Appeals

NO. 14-10-00507-CV

In Re Amegy Bank National Association,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
On June 8, 2010, relator, Amegy Bank National
Association, filed a petition for writ of mandamus in this Court.  See Tex.
Gov’t Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In
the petition, relator asks this Court to compel the Honorable Michael Gomez,
presiding judge of the 129th District Court of Harris County, to set aside his
June 3, 2010 order denying its plea in abatement, grant the plea in abatement,
and dismiss the case.
Relator has not established its entitlement to the
extraordinary relief of a writ of mandamus.  See Hall v. Lawlis, 907
S.W.2d 493, 494 (Tex. 1995) (orig. proceeding) (per curiam).  Accordingly, we
deny relator’s petition for writ of mandamus and related emergency motion to
stay proceedings.  
                                                                                    PER
CURIAM
 
 
Panel consists of Justices Anderson, Frost, and Seymore.